Citation Nr: 0403133	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  03-00 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
injury. 

2.  Entitlement to service connection for a right arm injury. 

3.  Entitlement to service connection for right knee strain. 

4.  Entitlement to service connection for right ankle strain. 

5.  Entitlement to service connection for post-traumatic 
stress disorder. 

6.  Entitlement to service connection for depression. 

7.  Entitlement to service connection for an adjustment 
disorder.  



REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

REMAND

The veteran served on active duty from March 1983 to July 
1983 and May 1987 to January 1988.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Denver, Colorado (hereinafter RO).  After the 
veteran's case was forwarded to the Board, she moved to 
Wisconsin, which apparently explains her failure to report 
for a video-conference hearing at the RO scheduled for 
January 14, 2004.  She indicated in a December 2003 statement 
that she would like to attend a hearing in Wisconsin.  As 
such, this appeal is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for the following 
development.  VA will notify the veteran if further action is 
required on her part.  

Please schedule the veteran for a video-
conference hearing before a Veterans Law 
Judge pursuant to the provisions of 
38 U.S.C.A. § 7107(e)(2) at the 
Milwaukee, Wisconsin, VA Regional Office. 

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.   The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



